Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 1 of 40

EXHIBIT A
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 2 of 40

James C. Jenkins (#1658)
Seth J. Tait (#14805)
OLSON & HOGGAN, P.C.
Attorneys for Plaintiff

130 South Main, Suite 200
P.O. Box 525

Logan, Utah 84323-0525
Telephone (435) 752-1551

IN THE DISTRICT COURT OF THE FIRST JUDICIAL DISTRICT OF THE

STATE OF UTAH, IN AND FOR THE COUNTY OF CACHE

 

AVALON HILLS HEALTH CARE,
INC., a Utah corporation,

Plaintiff,
VS.

UNITED HEALTH GROUP, INC., a
Delaware corporation, OPTUM
HEALTH, INC., a Delaware
corporation, UNITED

HEALTHCARE OF UTAH, INC., a
Utah corporation, UNITED
BEHAVIORAL HEALTH, a division
of UNITED HEALTH GROUP, INC.,
and operating under the brand
OPTUM,

Defendants.

Nee ee ee ee ee ee ee ee ee ee ee ee ee

COMPLAINT

Civil No.

Judge:

 

COMES NOW the Plaintiff by and through counsel, and for its causes of action against

Defendants alleges as follows:

PARTIES AND AGENTS
1. Plaintiff AVALON HILLS HEALTH CARE, INC. (“Avalon Hills” or “Plaintiff’)

is a Utah corporation organized under the laws of the state of Utah, with its principal place of
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 3 of 40

business located at 175 East 100 North, Logan, Utah 84323. The nature of Plaintiff's
business is to provide eating disorder care and related services in Cache County, Utah,
including but not limited to in-patient residential and day treatment including therapy, room
and board, other ancillary services, and related follow-up care at its facility and in off-site
settings.

Ds Defendant UNITED HEALTH GROUP, INC. (“United Health”) is, upon
information and belief, a Delaware corporation with its principal place of business in
Minnetonka, Minnesota. United Health is a healthcare company that offers a variety of
insurance and medical products and services. United Health is the ultimate corporate parent
of Optum Health, Inc. and United Behavioral Health, Inc., and other defendants in this
action. United Health does substantial business in the State of Utah and Cache County and
for purposes of this action engaged in business and contracted with Plaintiff in Cache County
Utah.

a; Defendant OPTUM HEALTH, INC. a/k/a OPTUMHEALTH BEHAVIORAL
SOLUTIONS, a/k/a OPTUMHEALTH (“Optum”) is, upon information and belief, a
Delaware corporation with its principal place of business located at 11000 Optum Circle,
Eden Prairie, Minnesota. Upon information and belief Optum is responsible for drafting and
circulating the internal level of care guidelines referenced in this complaint. It also
administratively adjudicates claims on behalf of United Health, and administers behavioral
health benefit plans and claims for itself, its affiliates and others, including United Health,
United Behavioral Health, Inc., Unitedhealthcare of Utah, Inc., U.S. Behavioral Health Plan,
California, and its health plan affiliates and customers, including but limited to, United
Healthcare, Harvard Pilgrim Health Care and Providence Health Plan. Optum does
substantial business in the State of Utah and Cache County and for purposes of this action
engaged in business and contracted with Plaintiff in Cache County Utah.

4, Defendant UNITED BEHAVIORAL HEALTH, INC. (“UBH”) is, upon
information and belief, a division of United Health and operates under the brand of Optum.
Optum and UBH may be one and the same or are related entities. UBH is a foreign for-profit
corporation registered with the Utah Division of Corporations of the Utah Department of

Commerce and does business in the state of Utah.
5. Defendant UNITEDHEALTHCARE OF UTAH, INC. (“UHC UTAH” is, upon
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 4 of 40

information and belief, a registered Utah corporation doing business in Utah, with its
principle place of business in Utah and is affiliated with United Health, Optum, and/or UBH.
6. RANDALL SOLOMON (“Dr. Solomon”) is, upon information and belief, a
licensed psychiatrist. Dr. Solomon is employed as a Regional Medical Director and is an
agent for Defendants.
a: JUDY TETER (“Teter”) is, upon information and belief, employed as a Benefits

Director and is an agent for Defendants.

8. MARY JANE NUNES-TEMPLE (“Nunes-Temple”) is, upon information and

belicf, employed as a Case Worker and agent for Defendants.

o. Defendant SALLY SMITH (“Smith”) is, upon information and belief, employed

as a Case Manager/Care Advocate and agent for Optum.

JURISDICTION AND VENUE
10. Plaintiff incorporates each of the allegations set forth above as though fully set

forth herein.

11. Subject matter jurisdiction is proper in this Court under Utah Code Ann. § 78A~-5-
102(1).

12. This Court has personal jurisdiction over Defendants United Health, UBH, UHC
UTAH, and Optum pursuant to Utah Code Ann. § 78B-3-205(1), (2), (3), and (5).

13. Venue is proper in Cache County, Utah under Utah Code Ann. § 7 8B-3-307(1)(a)
and (3).

GENERAL ALLEGATIONS AND FACTUAL BACKGROUND

A. General Information about Avalon Hills

14, Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

15. Avalon Hills is a privately held health care entity which provides eating disorder

treatment and services. The Avalon Hills staff treats and assists adolescent females and adult

women.
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 5 of 40

16. Recognizing that eating disorder patients often suffer from behavioral and mental
health illnesses and disorders, and that the symptoms of eating disorders are often only part
of a patient’s problems, Avalon Hills treats patients using psychotherapy and professionally
recognized mental health procedures and care in accordance with prevailing medical and
clinical standards in the state of Utah to address the outward symptomology as well as
underlying problems that give rise to eating disorders.

17, Avalon Hills is operated under the direction of Benita Quakenbush, Ph.D., a
licensed psychologist, who leads a team of professionals including dieticians, therapists,
psychologists, nurses, a nurse practitioner, and a pediatrician. The medical department of
Avalon Hills is run by Dr. Nina Jorgensen, who has been a pediatrician and adolescent
medical provider for eighteen (18) years.

18. Avalon Hills consults with local psychiatrists on an as-needed basis, but does not
have a psychiatrist as a permanent staff member. Defendants are, and have been, aware of
this fact for all times relevant to this action, and for extended times prior thereto.

19. Avalon Hills is a licensed residential and day treatment provider by the state of
Utah. Utah does not require licensed eating disorder programs to have a psychiatrist on staff
or to direct medical care of patients.

20. As of May 1, 2018, Plaintiff was providing treatment to twenty-one (21)
adolescent females and adult women, many of whom are or were beneficiaries or members
and insured for behavioral health insurance coverage by and through Defendants
B. The Suspension of Avalon Hills as an Authorized Provider

21. Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

22. For several of Avalon Hills’ patients who were insured by the Defendants and/or
for whom Plaintiff's services were administered by Optum in accordance with insurance
policies with Defendants, Plaintiff entered into single case agreements (“SCA Agreements”)
with Defendant Optum to provide care. These SCA Agreements constitute formal written
agreements between Plaintiff and Defendant Optum, for itself and its principals, and outline
the responsibilities of both parties. Under the SCA Agreements, Optum is required to make
payments of compensation for services provided by Avalon Hills.

23. Redacted copies of the SCA Agreements for patient A.H. are attached hereto as
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 6 of 40

Exhibit A and are incorporated herein by this reference.

24. A redacted copy of the SCA Agreement for patient K.C. is attached hereto as
Exhibit B and is incorporated herein by this reference.

25, A redacted copy of the SCA Agreement for patient K.P. is attached hereto as
Exhibit C and is incorporated herein by this reference.

26. A redacted copy of the SCA Agreement for patient S.T. is attached hereto as
Exhibit D and is incorporated herein by this reference.

27. A redacted copy of the SCA Agreement for patient S.O. is attached hereto as
Exhibit E and is incorporated herein by this reference.

28. A redacted copy of the SCA Agreement for patient V.N. is attached hereto as
Exhibit F and is incorporated herein by this reference.

29. Each of the SCA Agreements referenced above provides that termination of the
agreement can be effectuated by either party only by providing thirty (30) days prior written
notice to the other party.

30. Avalon Hills did not have an SCA Agreement for M.L, another patient involved
in this dispute.

31. | Onor about Apri! 30, 2018, Avalon Hills received notice from Optum, purporting
to have immediate effect, that Optum was suspending coverage and reimbursement for
services to patients insured or served by Optum (the “Notice”). A copy of the Notice is
attached hereto as Exhibit G and is incorporated herein by this reference. In the Notice,
Optum asserted that Avalon Hills was not providing medical oversight in accordance with
Optum’s Level of Care Guidelines because Avalon Hills did not have a licensed psychiatrist
on staff and patients were not being evaluated by a psychiatrist within twenty-four (24) hours
of admission and at a minimum once a week throughout the course of treatment.

32. The Defendants, and particularly Optum, knew for some time prior to sending the
Notice, and knew at the time of entering into the afore-said SCA Agreements, that Avalon
Hills did not have a psychiatrist on staff, but Defendants engaged in a course of business with
Avalon Hills and approved and paid under insurance policies and contracted for services
rendered, and never previously asserted any objection to the nature or way that care was
being provided at Avalon Hills to Defendants’ insureds and beneficiaries or members. Since

at least September 2017, Defendants, and particularly Optum, and Avalon Hills had engaged
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 7 of 40

in weekly reviews regarding patients insured and serviced through Defendants. Defendants
were very familiar with Avalon Hills’ program and staffing.
C. Optum’s Level of Care Guidelines

33. Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

34. The Optum Level of Care Guidelines (the “Optum Guidelines”) are self-serving
internal and arbitrary standards established solely by Defendants for the primary purpose of
restricting and/or denying coverage or benefits under Defendants’ insurance policies. The
Optum Guidelines do not represent and are not consistent with the prevailing medical and
clinical standards of care for eating disorder treatment in Utah or the United States. The
Optum Guidelines are void, or are voidable by Avalon Hills, with respect to any and all
obligations for reimbursement to and claims by Avalon Hills. Avalon Hills seeks declaratory
judgment against Optum confirming that the Optum Guidelines are invalid and void as a
prerequisite or condition for reimbursement and payment for Avalon Hills’ services.

35, According to a section titled “Instructions for Use”, the Optum Guidelines are to
be used to make coverage determinations, but that when deciding coverage, a patient’s
specific benefits must be referenced.

36. Under the “Mental Health: Residential Treatment Center” heading of the Optum
Guidelines certain “criteria” for admission, discharge, and continuing stays are described,
and several “clinical best practices” are listed. Among these “best practices” is a
recommendation that a psychiatrist complete initial patient evaluations. While such may be a
recommendation, it is not a requirement for coverage or reimbursement for services provided
by Avalon Hills. Utah law and the prevailing professional standards of mental health and
eating disorder treatment do not require care by a psychiatrist. Moreover, the Optum/United
Health policies of the herein named patients of Avalon Hills do not, and did not, require care
by a psychiatrist.

D. Other Activity by Optum and its Agents

37, Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

38.  Onor about April 30, Defendants, through one or more of their agents, contacted

each of the patients at Avalon Hills who were receiving benefits through Defendants and
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 8 of 40

notified them that their care would no longer be covered if they continued receiving
treatment at Avalon Hills. Through their agents, Defendants told patients, or their parents or
agents, to transfer to other eating disorder treatment programs. The parents or agents of
patient V.N. were told to transfer V.N. to treatment facilities in Colorado or Wisconsin. The
parents or agents of patient S.T. were told to transfer S.T. to Center for Change, an out-of-
network provider.

39, Defendants contacted the parents or agents of many of Avalon Hills’ adolescent
patients that were Defendants’ insureds and told them that Avalon Hills is not licensed to
provide care and services and that staff members at Avalon Hills abuse patients. Dr. Solomon
also told insureds or their family members or agents that the Plaintiff has used physical
restraints on patients and forcibly injected them with sedatives. Specifically, Dr. Solomon
told patient A.H.’s parents that A.H. had been restrained and injected against her will.

40.  Allof the statements attributable to Defendants or their employees and agents
referenced in paragraph 39 are false and were made knowing that the statements were false.
The staff at Avalon Hills does not physically restrain or abuse patients. Avalon Hills is
licensed to provide care and treatment for eating disorders in Utah.

41. Dr. Solomon also filed a complaint against Avalon Hills with the Utah
Department of Health. This complaint alleged that staff at Avalon Hills had physically
restrained and injected patients. The statements of Dr. Solomon were false, and he knew
them to be false or that they were made without justification and were recklessly made
against Avalon Hills. The Utah Department of Health subsequently investigated the Solomon
allegations and his complaint and found the same to be without merit.

42. Dr. Solomon also told the employers of several Avalon Hills patient’s or of the
patient’s parents that Avalon Hills is not licensed to provide care in Utah. Such statement by
Dr. Solomon was false and known by Dr. Solomon to be false or was made recklessly. The
statements and acts of Dr. Solomon were intended to cause damage, and in fact caused
damage and loss to Plaintiff, and has prevented several patient admissions to Avalon Hills
from later occurring.

43. Some Avalon Hills patients, including M.L., were repeatedly told by Defendants’
agents that Defendants, and particularly Optum, would not pay for long-term care at Avalon

Hills, despite the fact that no provision in their benefits plans stated this. Upon information
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 9 of 40

and belief, these statements were made by Nunes-Temple and Smith.

44, In addition, the Defendants actively engaged in attempts to cause patients to leave
Avalon Hills and seek admission at competing facilities.

45.  Theacts of Dr. Solomon, Nunes-Temple, Smith and other employees and agents
of Defendants were, and are, acts attributable to and by Defendants.

CLAIMS FOR RELIEF
First Cause of Action: Breach of Contract
(Against Optum, United Health, UBH and UHC UTAH)

46, Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

47, The SCA Agreements attached as Exhibits A through F of this complaint were
signed by representatives from Avalon Hills and Optum and are valid legal contracts.

48. Avalon Hills has fully performed its obligations under the SCA Agreements, and
particularly by providing medically necessary behavioral health services and maintaining a
license in the State of Utah to provide these services.

49. Each of the SCA Agreements attached as Exhibits A through F of this complaint
state that “[e]ither party may terminate this Agreement without cause at any time by
providing thirty (30) days prior written notice of termination by the other party.”

50. By failing to provide thirty (30) days prior written notice of termination of each of
the SCA Agreements to Avalon Hills, Optum is in breach of each of the SCA Agreements
attached hereto as Exhibits A through F.

51. As a result of Optum’s breach of the SCA Agreements, Plaintiff has been
damaged in an amount to be proven at trial; but, for purposes of this action, not more than
$75,000.00.

52. Additionally, Plaintiff is entitled to an award of costs and reasonable attorney fees

incurred to obtain relief.
Second Cause of Action: Declaratory Judgment Interpreting the SCA Agreements and
Optum Guidelines
(Against Optum, United Health, UBH, and UBH UTAH)
53. Plaintiff incorporates each of the allegations set forth above as though fully set

forth herein.
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 10 of 40

54. The SCA Agreements mandate that Avalon Hills provide medically necessary
treatment as required by patients and as reasonably authorized by Optum. The SCA
Agreements further mandate that Optum will provide compensation to Avalon Hills for such
services.

55, A dispute has arisen between the parties concerning their rights and duties under
the SCA Agreements. Plaintiff contends that that when making coverage determinations,
Optum must reference the specific benefits plan of each patient. Defendant Optum contends
that coverage can be denied to patients and compensation withheld from Plaintiff based
solely upon the arbitrary and capricious “Clinical Best Practices” Section of the Optum
Guidelines.

56. Defendants’ policies and procedures for processing claims and reimbursement for
services are unreasonable and unfair. Defendants also fail and refuse to make policies and
procedures regarding coverage and claims and reimbursement for services readily available
and reasonably understandable so as to allow providers the ability and opportunity to
appropriately comply and/or to reasonably and efficiently provide services and process
claims.

57. The acts of Defendants’ agents are attributable to Defendants.

58. The Optum Guidelines are not mentioned or referenced in any of the SCA
Agreements between Optum and Avalon Hills.

59. Plaintiff is entitled to an award of costs and reasonable attorney fees incurred to
obtain relief.

60. Declaratory relief is necessary and appropriate so that claims can be fairly and
reasonably be processed and so that Avalon Hills may determine and enforce its rights under
the patient policies and/or the SCA Agreements.

Third Cause of Action: Engaging in Unfair Claim Settlement Practices in Violation of Utah
Code Ann. § 31A-26-301.6(10)
(Against United Health, Optum, UBH, and UBH UTAH)

61. Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

62. Under the SCA Agreements attached as Exhibits A through F, Avalon Hills

agreed to submit claims to Defendant Optum.
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 11 of 40

63.  Inturn, Defendant Optum agreed to process those claims and provide
compensation for services provided by Avalon Hills to the individual patients named in the
SCA Agreements.

64. By suspending Avalon Hills’ authorization and denying patient’s claims based
only on the Optum Guidelines, and not on any specific provision of any patient’s benefits
plan, the Defendants engaged in an unfair claim settlement practice in violation of Utah
Code Ann. § 31A-26-301.6(10)(c).

65. The Defendants acted as described in paragraphs 37 through 45 and denied patient
claims in an attempt to gain an improper advantage over Avalon Hills and influence patients
to transfer to other residential treatment facilities that do not provide the same long-term,
comprehensive care as Avalon Hills. These actions are a violation of Utah Code Ann. § 3 1A-
26-301.6(10)(g).

66. In violation of Utah Code Ann. § 31A-26-301.6(10)(k), Defendants frequently
delayed processing claims for coverage and reimbursement and often only approved short-
term care despite the contentions by trained psychological, medical, and dietetic
professionals at Avalon Hills that further residential treatment was medically necessary.

67. Plaintiff is entitled to an award of costs and reasonable attorney fees incurred to
obtain relief.

68.  Asaresult of the Defendants’ violation of Utah Code Ann. § 31A-26-301.6(10),
Defendants should be sanctioned. Accordingly, Plaintiff seeks injunctive relief permanently
prohibiting Defendants from such conduct and discrimination against Plaintiff.

Sixth Cause of Action: Defamation
(Against United Health, Optum, UBH, and UBH UTAH)

69. Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

70. Plaintiff is a private party and the statements made by the Defendants involve
matters of private concern.

71. Over the past fifteen (15) years, Plaintiff has worked to create a successful
treatment facility and an excellent reputation in the community.

72. The Defendants took a personal interest in attacking Avalon Hills and

intentionally made false statements about its treatment practices and licensure.

10
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 12 of 40

73, These statements were conveyed orally to current and former Avalon Hills
patients or their parents and are not subject to any privilege. These statements were also
made to the employers of patient’s parents and placed in the Optum record.

74.  Atthe time the statements were made, the Individual Defendants knew that they
were false or failed to verify the truth or falsity of the statements.

75, As a result of the Individual Defendant’s false statements, Plaintiff is entitled to
sanctions and injunctive relief against Defendants permanently prohibiting Defendants from
such conduct and discrimination.

76. Plaintiff is entitled to an award of costs and reasonable attorney fees incurred to

obtain relief.

Seventh Cause of Action: Injurious Falsehood
(Against United Health, Optum, UBH)

77, Plaintiff incorporates each of the allegations set forth above as though fully set
forth herein.

78. The Defendants have made false statements regarding Avalon Hills’ treatment
practices, including telling patients that Avalon Hills has used physical restraints on patients
and injected them with sedatives. The Defendants have also falsely stated that Plaintiff is not
licensed in Utah to provide treatment services.

79. The Defendants made these statements with full knowledge of their falsity,
intending to injure the Plaintiff.

80. As a result of the false statements, Defendants should be sanctioned. Accordingly,
Plaintiff seeks injunctive relief permanently prohibiting Defendants from such conduct and
discrimination against Plaintiff.

81. Plaintiff is entitled to an award of costs and reasonable attorney fees incurred to

obtain relief.

JURY DEMAND
Plaintiff demands a trial by jury of all claims outlined above.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and severally, as

11
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 13 of 40

follows:

I. For judgment declaring the Optum Level of Care Guidelines as void and not a
basis for the denial of care of Avalon Hills patients or the reimbursement to Avalon Hills for
services provided to Defendants’ insureds, beneficiaries, or members.

2. For judgment declaring that Defendants’ policies and procedures for processing
claims and reimbursement for services are unreasonable and unfair, and that Defendants fail
and refuse to make policies and procedures regarding coverage and claims and
reimbursement for services readily available and reasonably understandable so as to allow
providers the ability and opportunity to reasonably and efficiently provide services and
process claims.

3. For monetary damages judgment against the Defendants in an amount to be
proven at trial, but not more than $75,000.00, exclusive of interest and awardable costs and
attorney’s fees;

4, For a judgment pursuant to Utah Code Ann. § 78B-6-401 et seq. and Rule 57 of
the Utah Rules of Civil Procedure, declaring that Defendants cannot suspend Avalon Hills’
authorization based only upon an alleged failure to comply with the “Clinical Best Practices”
section of the Optum Guidelines. This Court should further declare that to suspend
authorization, Defendants must reference the individual benefits of patients or the SCA
Agreements.

Bs For an award of allowable reasonable attorney’s fees and costs incurred by
Plaintiff to obtain remedies and relief including fees and costs incurred related to and in this
action;

6. For pre-judgment and post-judgment interest to accrue on the foregoing
Judgments and awards at the rate provided by law or equity; and

Te For an entry of a preliminary and permanent injunction preventing Defendants
from abusive insurance practices, including but not limited to prohibiting Defendants from
the practice of medicine and mental health care, prohibiting Defendants from imposing
arbitrary standards of care for patients suffering eating disorders and related health disorders
and as condition of coverage and reimbursement for health care services, requiring
Defendants to adopt and follow independently accepted medical and clinical standards of

care for persons suffering from eating disorders and related behavioral disorders and treated

12
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 14 of 40

by Plaintiff in the state of Utah, prohibiting Defendants from disseminating any false and
defamatory statements regarding Avalon Hills or its services, requiring Defendants to honor
the contractual obligations and related obligations for reimbursement for services provided
under Defendants’ insurance coverage with patients treated by Avalon Hills, and compelling
Defendants to accept and follow mental health procedures and care in accordance with
prevailing medical and clinical standards in the state of Utah.

8. For such other and further relief as the Court deems just and equitable.

DATED this 4" day of December 2018.

/s/ James C. Jenkins

 

James C, Jenkins
Attorney for Plaintiff

13
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 15 of 40

Exhibit A
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 16 of 40

DocuSign Envelope ti: 46 74D882-7187.4590.0368-65E ESOC AZ38E

Tit,

i,
“@ OPTUM
ACCOMMODATION AGREEMENT

FOR OFFICE USE ONLY:
FACETS: FAC003406900

STATE: UT
April 11, 2018

Clinician/Facility Name: Avalon Hills

Tax ID# 0703 NPI#
Medicarea/Medicaid #

Patient: TY Subscriber ID: 8111
DOB: (2002

Dear Provider,

Thank you for accepting our request to bacome 4 temporary “accommodation or single case agreement (GCA)
provider” for the above named Patient (‘Patient’), who is covered by OptumHealth Behavioral Solutions
(’CptumHealth’). OptumHealth is the behavioral health services contractor managing behavioral health funding for
this Patient.

This letter serves as the formal agreement (Agreament’} between OptumHeaiih and the undersigned healthcare
professional or facility, whose name and identifying information appear above and on the signalure portion of this
agreement. The terms of this Agreement are as follows:

Provider will provide medically necessary behavioral health services consistent with community standards as required
by the Patient and as authorized by OptumHealth, Provider shall be qualified by law and have the capacity to provide
such services. OptumHealth will provide compensation for such services as noted below and in compliance with
applicable federal or state law(s). Provider shall mainiain, and demonstrate upon request by OpturnHealth, thet the
Provider is licensed to provide behavioral health services in the state where they practice and that Provider (s in
compliance with all other applicable Federal and State regulations. Provider further warrants that Provider holds and
maintains in full force and effect sufficient maipractice insurance according to stale mandated levels of coverage for
applicable services to be rendered by Provider to Patient.

Provider shall abide by all operating policies and procedures of Cptumbealin, which include but are not imited to,
Case Management, Utilization Review and Quality improvement Programs of OptumHealth. Provider specifically
acknowledges and agrees to the following:

* Provider shall comply with OptumHealth Utilization Management requirements including contacting a
Utilization Manager for any additional authorization(s) or any different type of treatment not otherwise
indicated below (OR ANY SERVICE CODE WHICH iS NOT LISTED BELOW) as necessary. An
authorization is required for all services rendered and is subject to Patient eligibility at the lime of service.
Prior authorizations/authorizations are not a guarantee of payment. Please review and validate current
aligibility with Patient.

* Provider shall ensure that a valld consent for disclosure form is signed by the assigned OptumHealth Patient
receiving behavioral health services from Provider in order to perm't Optumealth, or its designer. to review
claims and treatrnent records related to the services provided by Provider under this Agreement.

+ Provider shall maintain and provide to OptumHealth or any applicable state or federal regulatory agencies all
records telating fo services provided to each Palient as required by stale and federal law. Such records
shall be retained by Provider for either a period of not less than five (5) years following the provision of
behavioral health services or such greater length of time Provider may be required to maintain patient
records under applicable state or federal law.

Optumbeatth Sud Acvoni
RewSsiO. 1444s b13) 6472 Page 2 of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 17 of 40

DocuBign Envelope 1D 4E7 40882-74187 4590-9968-668EESDCAZIBE

  

« Provider agrees to submil complete clean claims and all supporting information necessary to process such
claims to the address on (he back of the Member's plan identification card no later than ninely (90) days
from the date of completion of the services or the authorized treatment episode whichever occurs first.
OptumHealth, or its designee, shall make payments of compensation for services to Provider at the rates
outlined below as payment in full fer all covered behavioral health services provided to meniber pursuant to
this Agreement. Please note that failure to execule this Agreement may not orevent Optumbealih from
reimbursing Provider at the rate(s) reflected below as payment in full ae OptumHealth recognizes its
responsibility to reimburse Provider for services appropriately authorized and/or approved for OptumHealth
Patients.

« With the exception of applicable copayments, coinsurance. deductibles or non-covered services delivered
on a fee-for-service basis to Patient, with the Patient's written consent, Provider shall in NO event,
ncluding, but not limited to insolvency of OptumHealth, bill, charge or collect any form of payment from
Patient for covered behavioral health services provided by Provider pursuant to ihis Agreement.

Ether parly may terminate this Agreement without cause al any time by providing thiey (30) days prior written notice
of termination to the other party. Upon termination of Agreement, Provider shall continue to provide covered
behavioral health services until (he effective date of transfer of Patient to another Provider.

This Agreamant shall be interpreted and governed by any and all applicable federal and state laws and regulations.

AUTH: 6D9C2R-01 EFFECTIVE DATE: 03/10/2018

 

Unit | CPT / Rev Code | Type of Service | Reimbursement
pwn pe mmm monn ia ARTIAL EATING DISORDER ADOL  ——~—~«|—«$800.00 per diem, |
| all-inclusive iwio
bs) |

 

 

 

"The por dics rates far pavehiairic, dual diagnosis and substance abuse services include ihe following treatment components. Provider will not
recuive additional or separate reimbursement when billing multiple ieveis of care ¢ included ireatment componenss on the same day ~ aftercare.
aesthesiolagy, discharge planning, ER. ECT. EEG. EKG. Family Therapy. individual Therapy. fmtiai EvaluatiionAssessment
Laborer Pathalogy, Medical and Surgical Supplies, Medical History & Physiwal (including professional fees), Medications, Nursing.
Neuropsychological Testing, Primary Therapist jon MD), Ambulance, Psychosocial Programs/Services, Psychological Testing. Radidogy.
Reeveatianal/Ocespational Therapy, Ream and Board Charges, Team Meetings,

Note: The above-referenced reimbursement rate(s) may reflect verbal agreement(s) that occurred between Provider
and OptumHealth Accommodations Staff,

Please acknowledge your Agreement with ihe above rate and terms by signing this document where indicated and
return to my attention within five (5) business days of receipt. ff OptumHealth does not receive the signed
Agreement within five (5) business days of verifiable receipt, OptumHealth wil assume acceptance of this
Agreement. Additionally, OptumHealth will move forward and reimburse Provider at the rate(s) reflected above as
payment in full,

Should you have any questions or concerns regarding this Agreement, please do not hesitaie to contact me al.
For questions regarding claims or authorizations, please coniact the designated phone number(s) indicated on
the cover sheet as | do not have access to claims or clinical information,

   

 

Sincerely, Acknowledged and Agreed:
z ; : 5 a , oe ; 3

Bhaswadec Guthlory het ta oi

Shawndee Guillory apresentative for

Accommodations Supervisor Optumn Behaviors) Health Date tl. ye OSI cv

4/11/2018 t- | LENO

Please coniplete and sign the following:
Clinician License Type: | DEA Number (MD'si/RN’s only): as
Clinician License Number: "Expiration Date: ee a

"Expiration Date:

 

 

Optuntleaith Std Accom
Rev.&/10; 1/11; f412; G12 Page 3 of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 18 of 40

Avalon Hills Adult Healthcare, Inc.
P.O. Box 3412

Logan, Utah 84323

435-938-6012

Fax: 801-607-2634

To: Victor Law

Re: Single Case Agreement

Date: December 28, 2017

Fax No. 888-861-0085

From: Loreen Thompson, Financial Coordinator
No. of Pages faxed: 3

Hi Victor,

| arm in receipt of the fax you sent me yesterday for our patient A.H. Member ID No.
(S111. | appreciate your correction the document to make the correction to read
“without MD fees”. | have added some additional verbiage to include all medical services
outside of Avalon Hills, i.e., labs and medications., and have initialed my additions.

lam sorry | didn’t get this faxed back to you yesterday. Please let me know if this will not be
acceptable.

CONFIDENTIALITY NOTICE: The accompanying document(s) is intended solely for the use of the individual(s) or
antity to which itis addressed. if you are not the intended recipient, kindly notify us immediately by placing a
telephone call to arrange for its retrieval.

Please be on notice that disclosure, distribution, photocopying or use of its contents is strictly prohibited and
may violate cllent confidentiallty. Thank you.
scrves vanareeta CARE) La ArG¥sQQ009-CW Document 2-1 Filed 02/06/19 Pagerd9 afAQrc pace: 3/4

DocuSign Envelope ID: E9269340-C228 4409-80 75-CCAN008CI6CD

<y OPTUM

ACCOMMODATION AGREEMENT

FOR OFFICE USE ONLY;
FACETS 003406906
STATE: UT

December 27, 2017

Clinician/Facility Name: Avalon Hills Adolescent Treatment

Tax ID# §o705

NPI#
Madicara/Medicald#@
RE: Patient: AR HE Member ID; Qe11:

Dear Provider

Thank you for accepting our request to become a temporary “accommodation or single case agreement (SCA)
provider” for the above named Patient (Patient’), who is covered by OptumHealth Behavioral Solutions
c’OptumHealth’}, OptumHealth is the behavioral health services contractor managing behavioral nealth funding for
this Patient.

This letter serves aa the formal agreement (Agreemant’) between OptumHealth and the undersigned healthcare
professional or facility, whose name and identifying information appear above and on the signature portion of this
agreement. The terms of this Agreement are as follows:

Provider will provide medically necessary behavioral health services consistent with community standards as required
by the Patient and as authorized by OptumHealth. Provider shall be qualified by law and have the capacity to provide
such services. OptumHealth will provide compensation for such services as noted below. Provider shall mainiain,
and demonstrate upon request by OptumHealth, that the Provider is licensed to provide behavioral health services in
the state where they practice and that Provider is in compliance with all other applicable Federal and State
requiations. Provider further warrants that Provider holds and maintains in full force and effect sufficient malpractice
insurance according to state mandated levels of coverage for applicable services to be rendered by Provider to
Patient.

Provider shall abide by ail operating policies and procedures of OptumHeaith, which include but are not Hnited to,
Case Management, Utilization Review and Quality Improvement Programs of OptumHealth. Provider specifically
acknowledges and agrees to the following:

+ Provider shall comply with OptumHealth Utilization Management requirements including contacting a
Utilization Manager for any additional authorization(s) or any different type of treatment not otherwise
indicated below (OR ANY SERVICE CODE WHICH {S$ NOT LISTED BELOW) as necessary. An
authorization is required for all services rendered and is subject to Patient eligibility at the me of service.
Prior authorizations/authorizations are not a guarantee of payment. Please review and validate current
aligibility with Patient.

» Provider shall ensure that a valid consent for disclosure form is signed by the assigned OptumHealth Patient
receiving behavioral health services from Provider in order to pecmit OptumHealth, or its designee, to review
claims and treatment records telated to the services provided by Provider under this Agreement.

* Provider shall maintain and provide to OptumHealth or any applicable state or federal regulatory agencies all
records relating to servicas provided to each Patient as required by slate and federal law. Such records
shail be retained by Provider for sither a period of not less than five (5) years following the provision of
hehavioral health services er such greater iength of time Provider may be required to maintain patient
records under applicable state or federal law.

« Provider agrees to submit complete clean ciaims and all supporting information necessary to process such
claims to the address on the back of the Member's plan identification card no later than ninety (80) days
from the date of completion of the services or the authorized treatment episode whichever accurs first.
OptumHealth, or its designee, shail make payments of compensation for services fo Provider at the rates

Opnionttealth Std Accom
Rev 821G: 19> VE: 62 Page 2 of 3
cee w€ASE 1:1.93:¢y-QQ009-CW Document 2-1 Filed 02/06/19 Page@O:ef:40re pace: 4/4

sn ry EO26a34D- r 6 36 ; ‘
DocuS gn Envelope ID. Eg2hawD-C228-44C9-8975-CCAGO8C36CD | sred behavioral health services provided to member pursuant to

this Agreement. Please note that failure to execute this Agreement may nat prevent OptumHealth from
reimbursing Provider at the rate(s) reflected below as payment in full as OptumHealth recognizes its

respongibility te reimburse Provider for services appropriately authorized and/or approved for OptumHealth
Patients.

With the excention of applicable copaymants, colnsurance, deductibles or non-coveri
delivered on a fee-for-service basis to Patient, with the Patient's written consent, Provider shall in

NO overt, including, but hot limited to insolvency of OptumHealth, bill. charge or collect any form of
: g { th se § pr act der pursuant to this

 
  

      

® “4 + be
Agreemant.

 

Either party may terminate this Agreement without cause at any time by providing thirty (30) days prior written notice
of termination to the other party. Upon termination of Agreement, Provider shall continue to provide covered
behaviotal health services untl the effective date of transfer of Patient to another Provider.

This Agreement shall be intarpreted and governed by any and all applicable federal and state lawa and regulations.

 

 

 

 

 

 

 

** The per diem eatey Jor psychiateic, dual diagnosis and substance abwe xirvices incinde the following treatment componeny, Provider will nex
receive additional or separate reimbursement wien dilling multiple levels of care or included teaiment components on the same day ~ aftercare

snesthesiolagy. discharge planning, ER. ECT. BEG, ERG. Family Therapy. individual Therapy, initial Evaluation/Assessment,

Laboratory/Pathology, Medical and Surgical Supplies, Medical Histary & Physical (incliding professioaal fees), Medications, Nursing.
Neurepsychological Testing, Primary Therapist (roaMD), Ambulance, Paychosontal Programs: Services, Paychological Testing. Radiclagy,
RecreationalsOceapaiona! Therapy. Room and Board Charges, Team Meetings.

Note: The above-referenced reimbursement rate(s) may reflect verbal agreement(s) that accurred between Provider
and OptumHealth Accommodations Staff.

Please acknowledge your Agreement with the above rate and terms by signing this document where indicated and
faxing a copy to my attention within five (§) business days of receipt. if OptumHealth does not receive the signed
Agreament within five (5) business days of verifiable recaipt, OptumHealth will assume acoaptiance of this
Agreement. Additionally, OptumHeaith wil move forward and reimburse Provider at the rate(s) reflected above as
payment in full,

Should you have any questions or concerns regarding this Agreement or the rates contained herein, please do nat
hesitate to contact me at 415-547-5486, | aapreciate your time and attentiveness to this matter. Shouid you have
questions regarding claims or authorizations, please contact the designated phone number(s) indicated on the cover
sheet as | do not have access to claims or clinical information

 

 

Sincerely, cknowledged and Agreed:
Victor Low NS; ro umpeorn a
Victor Law ‘Representative for ,
Accommodations Spacialist Dale:
Optun Network Strategy Beanavioral Health
VQ7A017

Please complete and sign the fallowing:
Clinician Licerise Type:

  

DEA Number (MO’s/RN's only):

 

 

Clinician License Number:
Expiration Date:

  

Expiration Date:

 

Optumbleatth Sad Accont
Rev 8A: 111; 1/12; 612 Page 3 of 3

 

Authorization hp9g6n EFFECTIVE DATE: 12-26-2017 . t]
Unit | CPT / Rev Code Type of Service Reimbursement =
1004 MH Rasidential ADOL ak per diem without MD fees , 7) )e died mul de th
ODS ON Miedicad lw Z
- whee ——Aralon

Hifé
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 21 of 40

Exhibit B
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 22 of 40

GeouSign Envelope (0: 03606721-B6AD-4E 1F-GACS-ASTOC3IDBAEOC

Fin,
O PT U M Shawndee Guillory

Accommodations Supervisor
Optum Behavioral Heaith

425 Market St. 14% Floor

San Francisco, CA. 94108-2426
Ph: 418-847-8016
Showndee.quillory@optan.com

NOTE: Please sign and return all pages within three days of
receipt to avoid claims issues.

aa 5 se . wrrtnny

 

 

 

| To: | AVALON HILLS Fax/Email | 436.755-0439/
| loreent@avalonhills.org
From | Shawndee Guillory Date; 4/10/2018

 

Faaaae a Cen
ne | Single Case Agreement | P88 ici

 

Por: |horagpn gy. SE

lt is the participant’s responsibility to familiarize oneself with regards to the Plan‘s
provisions. Participant is responsible for copayments and out-of-pocket co-insurance if
applicable. Thank you.

Pipase provide/‘eanfirm information if applivable:
Physteal Address
Mailing Address
State License

Malpractice insurance
Wo farm ta vertfy TIN

+ DEA License
“ NPT

 

PLEASE RETURN AGREEMENT WITHIN 3 DAYS
Claims Address:

PO BOX 30785

SALT LAKE CITY UT 84130-0785

Electronic Payer 1D: Optum-8°726

Claim forms submitted without NPI will be rejected.

For all claims questions please call 1-800-333-8724

For all authorization questions please call 1-800-548-6549 ext. 37983
IMPORTANT: This transmission contains confidential information intended ordy for the parties specifically
identified on the cover page. Disclosure, distribution or reproduction af sensitive Information to third parties is

prohibited. If this fax is received in error, please notify the sender by telephone and return the original to the
sender at the address listed.

Qatumbleaith Sid Accam
Rev 8/10) L178: £12; 672 Page i of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 23 of 40
DecuSign Esvelope ID: 3606724 OBAD-4 E1P-GAC- ABT OCSDBAEOC

~~ OPTUM
ACCOMMODATION AGREEMENT

FOR OFFICE USE ONLY

FACETS: FAC003469400
STATE: UT

April 10, 2048

Cliniclan/Facility Name: Avalon Hills

Tax ID# 1731 NP? S710
Medicare/Medicaid #

Patient: | Subscriber iD: 266s
DOB: 1998

Dear Provider,

Thank you for accepting our request to become a temporary “accommodation or single case agreement (SCA)
provider for the above named Patient (Patient"), who 1s covered by OptumHealih Behavioral Solutions
OptumHealth”). Opkumbealth is the behavioral health services contractor managing behavioral health funding for
this Patent,

This letter serves as the formal agreement (‘Agreement’) between OptumHealth and the undersigned healthcare
professional or facility, whose name and identifying information appear above and on the signature portion of this
agreement. The terms of this Agreement are as follows:

Provider will provide medically necessary behavioral health services consistent with community standards as required
by the Patient and as authorized by OptumHealth. Provider shall be qualified by law and have the capacity 16 provide
such services. OptumHealth will provide compensation for such services as noted below and in compliance with
applicable federal or state law(s), Provider shall maintain, and demonstrate upon request by OptumHealth, that the
Provider is licensed to provide behavioral health services in the state where they practice and that Provider is In
compliance with all other applicable Federal and State regulations. Provider further warrants that Provider holds and
maintains in full force and effact sufficient malpractice insurance according to state mandated lavels of coverage for
applicable sefvices to be rendered by Provider to Patient.

Provider shall abide by ail operating policies and procedures of OptumHaalth, which include but are nat limited te,
Case Management, Utilization Review and Quality improvement Programs of OptumHealth. Provider specifically
acknowledges and agrees to the following:

* Provider shall comply with OptumHealth Utilzation Management requirements including contacting a
Utilization Manager for any additional authorigation(s) or any different type of treatment not otherwise
indicated below (OR ANY SERVICE CODE WHICH [5 NOT LISTED BELOW} as necessary. An
authorization is required for all services rendered and is subject to Patient eligibility at the time of service.
Prior authorizations/authorizationg ara not a quarantes of payment. Please raview and validale current
aligibility with Patient,

« Provider shall ensure that a valid consent for disclosure form is signed by the assigned OptumHealth Patient
receiving behavioral healih services from Provider in order to permit OptumHealth, or its designee, to raview
claims and treatment records related ta the services provided by Provider under this Agreement.

» Provider shall mainiain and provide io OptumHealth or any applicable state or federal regulatory agencies ail
records relating to services provided to each Patient as required by state and federal law. Such records
shall be retained by Provider for either a period of fot less than five (8) years following tha pravision of
behavioral health servicas of such greater langth of time Provider may be required te maintain patient
records under applicable stale or federal law.

Opiamblealth Sed Accom
Rev. BAG: MLE TAZ 12 Page 2 af 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 24 of 40

DocuSign Envelope 0; 0360672 1-O6AD-4E 1F-SAC9-AS7OC3DBAEOC

« Provider agreas to submit complete clean claims and all supporting information necessary io process such
claims to the address on the back of the Member's plan identification card no later than ninety (90) days
from the date of completion of the services or the authorized treatment episode whichever occurs first.
OpturnHealth, or its designee, shall make payments of compensation for services to Provider at the rates
outlined below as payment in full for all covered behavioral health services provided to member pursuant to
this Agreement. Please note thet failure to execute this Agreement may not prevent OptumHealth from
reimbursing Provider at the rate(s) reflected below as payment in full as OptumHealth recognizes is
responsibility ta reimburse Provider for services appropriately authorized and/or approved for OptumHealth
Patients,

» With the exception of applicable copayments. coinsurance, deductibles or nan-covered services delivered
on a fee-for-service basis to Patient, with the Patient's written consent, Provider shall in NO event,
ingluding, but not limited to mselvency of OptumHealth, bill, charge or collect any form of payment from
Patient for covered behavioral health services provided by Provider pursuant {o this Agreement.

Fither party may terminate this Agreement without cause at any time by providing thirty (30) days prior written notice
of termination fo the other party. Upon termination of Agreement, Provider shall continue ie provide covered
behavioral health services until the effective date of transfer of Patient to another Provider.

This Agreement shall be interpreted and governed by any and all applicable federal and state jaws and regulations

 

 

 

 

 

AUTH: CXP3SN-01 EFFECTIVE DATE: 10/25/2017
Unit | CPT / Rev Code | Type of Service Reimbursement
30S) «1007 MH RES! EATING DISORDER ADULT $1195.00 per diem, |
all-inclusive (wie |
ames meds and labs) |

 

*The per diem rites for psychiatric, dual diagnasis and substance abuse services include the following treaument components. Provider will not
receive additional or separate reimbursement when billing multiple levels of care or included weatment components on the same day ~ afiercare,
anesthesiology. discharge planning, ER, ECT. EEG. EKG. Family Therapy. tadividuai Therapy, Initial Evaluation’Assessment.
Lakoraton/Patholagy. Medicat and Surgical Supplies, Medical History & Pivsical facluding professional fuesi, Medications, Nursing.
Newropsvchological Festing, Primary Therapist (nowMDj, Ambulance, Psychosocial Programs Services. Psychological Testing, Radiology.
Recreational Occupational Therapy, Room and Board Charges. Team Meetings.

Note: The above-referenced reimbursement rate(s) may reflect verbal agraementis) that occurred betwean Provider
and OptumHealth Accommodations Staff.

Piease acknowledge your Agreement with the above rate and terms by signing this document where indicated and
return to my attention within five (5} business days of receipt. Hf OptumHealth does noi receive the signed
Agreement within five (5) business days of verifiable receipt, OptumHealth will assume acceptance of this
Agreament. Additionally, OptumHealth will move forward and reimburse Provider at the rate(s) reflected above as
payment iy full

Shoukl you have any questions or concerns regarding this Agreement, please do not hesitate to contact me at () .
Far questions regarding claims or authorizations, please contact the designated phone number(s) indicated an
the cover sheet as | do nol have access to claims or clinical information.

Sincerely, ‘Acknowledged : and) Agreed

3 I ddorndee Gilbery

at NEU ba, Lp
Shawndee Guillory Rebresentative for

Acoommodations Supervisor Optum Behavioral Health Date, 4 | a (ft) : 20 (YX
4/10/2018 "

Please complete and sign the following:

 

| Clinician License Type: oI DEA Number (MD’s/RN’s only):
_ Clinician License Number: Expiration Date:
| Expiration Date: = kn

    

 

 

OpeumHealth Sid Accom
Rev. 8a: 1/11; 12; 6442 Page 3 of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 25 of 40

xhibit C
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 26 of 40

DocuSign Envelope ID: 21 FBFEAG-AADE-+EC8-AS7F-S3005A706076

i,

* OPTUM’

ACCOMMODATION AGREEMENT

 

FOR OFFICE USE ONLY

FACETS: FAC003469400
STATE: UT

April 9, 2078

Clinician/Facility Name: Avalon Hills
Tax ID# 1731 NP A710

Medicara/Medicaid #

Patient: a Subscriber ID: as 14
DOB: /1987

Dear Provider,

Thank you for accepting our request fo become a ternporary "accommodation or single case agreement (SCA)
provider” for the above named Patient (Patient), who is covered by OptumHealth Behavioral Solutlons
(’OptumHeailth”), OptumHealth is the behavioral health services contractor managing behavioral health funding for
this Patient.

This letter serves as the formal agreement CAgreement") between OptumHealth and the undersigned heaithcare
orofessional or facility, whose name and identifying information appear above and ar the signature portion af this
agreement. The terms of ihis Agreement are as follows:

Provider will provide medically necessary behavioral health services consistent with community standards as required
by tha Patient and as authorized by OptumHealth. Provider shall be qualified by law and have the capacity to provide
such services. OptumHealth will provide compensation for such services as noted below and in compliance with
applicable federal or state law(s). Provider shall maintain, and demonstrate upon request by OptumHealth, that the
Provider Is ficenged to provide behavioral health services in the state where they practice and that Provider is in
compliance with all other applicable Federal and State regulations. Provider further warrants thal Provider heids and
maintains in full force and effect sufficient malpractice insurance according to state mandated levels of coverage for
applicable services lo be rendered by Provider to Patient.

Provider shall abide by all operating policies and procedures of OptumHealth, which include but are not limited to,
Case Management, Uillization Review and Quality Improvement Programs of OptumHealth. Provider specifically
acknowledges and agrees to the following:

» Provider shall comply with OptumHealth Utilization Management requirements including coctacting 3
Utiization Manager for any additional authorization(s) or any different type of treatment not otherwise
indicated below (OR ANY SERVICE CODE WHIGH IS NOT LISTED BELOW) as necessary. An
authorization is required for all services rendered and is subject to Patient eligibility at the time of service.
Prior authorizations/euthorizations are not a guarantee of payment. Please review and validate current
éligibility with Patient.

« Provider shall ensure that a valld consent for disclosure form is signed by the assigned OptumHealth Patient
receiving behavioral health services from Provider in order to permit OptumHealth, or its designee, to review
clains and treatment records related to the services provided by Provider undar tis Agreement.

* Provider shall mainiain and provide to OptumHealth or any applicable state or federal regulatory agencies all
records relating to services provided to each Patient as required by state and federal law. Such records
shall be retained by Provider for either a period of not fess than five (5) years following the provision of
behavioral health services or such greater fength of ime Provider may be required to maintain patient
records under applicable state or federal law.

OptumHealth Sid Accom
Rew 8/10: WA: MLR, 6412 Page 2 of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 27 of 40

DocuSign Envelope (D. 21FBPEAQ-AADE-dEC8-AS7F-G3D058 706070

+ Provider agrees io submit complete clean claims and all supporting information necessary to process auch
claims to the address on the back of the Member's plan identification card no Jater than ninety (90) days
from the dale of completion of the services or the authorized treatment episode whichever occurs first.
OptumHealth, or its designee, shall make payments of compensation for services to Provider at the rates
outlined below as payment in full for all covered behavioral health services provided to member pursuant to
this Agreement. Please note that failure to execute this Agreement may not prevent Optumtiealth from
reimbursing Provider at the rate(s) reflected below as payment in full as OptumHealth recognizes its
responsibility to reimburse Provider for services appropriately authorized and/or approved for OptumHealth
Patients.

+ With the exception of applicable copayments, coinsurance, deductibles or non-covered services delivered
on a fee-for-service basis to Patient, with the Patient's written consent, Provider shail in NO event,
including, but not limited to insolvency of OptumHealth, bill, charge or collect any form of payment from
Patient for covered behavioral health services provided by Provider pursuant to this Agreement.

Either party may terminate this Agreement withoul cause at any time by providing thirty (30) days prior written notice
of termination to the other party. Upon termination of Agreement, Provider shall continue to provide covered
behavioral health services untit the effactive date of transfer of Patient to another Provider.

This Agreament shall be interpreted and governed by any and all applicable federal and state laws and regulations,

 

 

AUTH: 8V5N9B-04 EFFECTIVE DATE: 03/21/2018
_ Unit | CPT / Rev Code | Type of Service Reimbursement
_—_—_—— MH PARTIAL EATING DISORDER ADULT $800.00 per diem,

j
i
}

i all-inclusive == (wia
meds and labs)

 

 

Hace ee ; ——

*The per diem rates for psychiatric, dual diagnosis and substance abuse services include the following treatment components. Provider will not
receive additional or separate reimbursement when billing multiple levels of care or included treannent components on the same day « aflercare.
anesteesiology, discharge planning, ER. ECT. EEG, ERG, Family Therapy, individual Therapy. Drinial Evaluanion/Assessment,
Laboratory-Fathology. Medical and Surgical Supplies. Medical History & Physical fincluding professional fees). Medications. Nursing.
Neuropsychatagical Testing, Primary Therapist faon-MD), Ambulance. Psychosocial Pragrams/Services, Pevchulagical Testing, Radiology
Recreational Qccupational Therapy, Room and Board Charges, Team Meetings.

Note: The above-referenced reimbursement rate(s) may reflect verbal agreement(s) that occurred between Provider
and OpturnHealth Accommodations Staff.

Please acknowledge your Agreement with the above rate and terms by signing this document where indicated and
return to my attention within five (5) business days of receipt. If OptumHealth does nat receive the signed
Agreement within five (5) business days of verifiable receipt, OptumHealth will assume acceptance of this
Agreement. Additionally, OptumHealth will move forward and reimburse Provider ai the rate(s) reflected above as
payment in full,

Should vou have any questions or concerns regarding this Agreement, please do net hesitate to contact me al 0) .
For questions regarding claim’ or authorizations, please coniact the designated phone number(s) indicated on
the cover sheet as | do not have access ta claims or clinical information.

Sincerely, Acknowledged and Agreed:
a , a

f " GG a meg at
Shawrhee Guillory ROU TL He
Shawndee Guillory Representative for
Accommodations Supervisor- Optun Behavioral Health Date LL = \U . SLA \% =
4/10/2018

 

 

Please complete and sign the following:

Giinician License Type;
| Clinician License Number: =a!
Expiration Date: _ |

a cre eae easier ane ET ee

Optambleatth Std decom
Rev SAO; 111; 1/42: 6/12 Page 3 of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 28 of 40

Exhibit D
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 29 of 40

DocuSiqn Envelope if: 88064 196-2870-4854-9E24-8DFO2763SBBA

oe
i

Ai \
|
“y O PT U M Shawndee Guillory

Accommodations Supervisor
Optumt Behavioral Health

425 Market St. 14* Floor

San Francisco, CA. 94105-2426
Phi at§-547-8016
Shawndee.guillory@optum.com

NOTE: Please sign and return all pages within three days of
receipt to avoid claims issues.

 

 

 

 

 

 

(To: | AVALON HILLS | Fax/Email | 435.75§.0439/
joreant@avalonhills org
.  aEENEnEn] aE a eee
| From | Shawndee Guillory eae | 4/10/2018
| Res Single Case Agreement | ee i3
For: [Loreen T, _ cuneeeecel

 

 

lt is the participant's responsibility to familiarize oneself with regards to the Plan‘s
provisions. Participant is responsible for copayments and out-of-pocket co-ingsurance if
applicable. Thank you.

Please provideseonfirm information if applicable:
Physical Address
Mailing Address
State License
DEA License

> Malpractice insurance
~ Wo form to verify TIN

 

PLEASE RETURN AGREEMENT WITHIN 83 DAYS
Claims Address:

PO BOX 30785

SALT LAKE CITY UT 84180-0755

Electronic Payer ID: Opturm-89726

Claim forms submitted without NPI will be rejected.
For all claims questions please call 1-800-333-8724
For all authorization questions please call 1-800-548-6549 ext. 37983

IMPORTANT: Tiés transmission contains confidential information intended only for the parties specifically
identified on the cover page. Disclosure. distribution or reproduction of sensitive information to third parties is
prohibited. If this fax is received in error, please notify the sender hy telephone and return the original ta the
sender at the address Usted.

OptumHeaith Sid Accom
Rev 8/10: LAT bd; 6/72 Page fof 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 30 of 40

Docusign Envelope ID: 83084 196-28 70-4854 -9E24-5DF0Z7 839BBA

a.

ty, ee
“ OPTUM
ACCOMMODATION AGREEMENT

FOR OFFICE USE ONLY

FACETS: FACO03406800
STATE: UT
April 9, 2018

Clinician/Facility Name: Avalon Hills

Tax ID# 703 NPI
Medicare/Medicaid #

Patient: = Subscriber 1D: S356
DOB: (2001

Dear Provider,

Thank you for accepting our request to become a lemporary “accommodation or single case agreement (SCA)
provider” for the above named Patient (“Patient”), who ig covered by OptumHealth Behavioral Solutions
COptumHeatth}. OptumHealth is the behavioral health services contractor managing behavioral health funding for
this Patient.

This lelfler serves as the forrnal agraement (“Agreement”) between OptumHealth and the undersigned healthcare
professional or facility, whose name and identifying information appear above and on the signature portion of this
agreement. Tha terms of this Agreement are as follows:

Provider will provide medically necessary behavioral health services consistent with community standards as required
by the Patient and as authorized by OptumHealth. Provider shall be qualified by law and have the capacity to provide
such services. OptumHealth will provide compensation for such services as noted belew and in compliance with
applicable federal or state law(s), Provider shall maintain, and demonstrate upon request by OotumHealth, that the
Provider is licensed to provide behavioral health services in the state where they practice and that Provider is in
compliance with all other applicable Federal and State regulations. Provider further warrants that Provider hokis and
maintains in full force and effect sufficiant malpractice insurance according lo state mandated levels of coverage for
applicable services to be rendered by Provider to Patient.

Provider shall abide by all operating policies and procedures of OptumHealth, which include but are not Hrolted to,
Case Management, Utilization Review and Quality Improvement Programs of OptumHealth. Provider specifically
acknowledges and agrees to the fallowing:

« Provider shall comply with OptumHealth Utiizalion Management requirements including contacting 4
Utilization Manager for any additional authorization(s) or any different type of treatment not otherwise
indicated below (OR ANY SERVICE CODE WHICH IS NOT LISTED BELOW) as necessary. An
authorization is required for all services rendered and is subject to Patient eligibility at the lime of service.
Prior authorizations/authorizations are not a quarantea of payment. Please review and validate current
aligibiity with Patient.

* Provider shall ensure that a valid consent for disclosure form is signed by the assigned OptumHealth Patent
receiving behavioral health services from Provider in order to permit OptumHealth, or its designee, fo review
claims and treatment records related to the services provided by Provider under this Agreement.

* Provider shall maintain and provide to OptumHealth or any applicable state or federal regulatory agencies all
racords ralating to services provided to each Patient as required by state and federal law. Such records
shall be retained by Provider for elther a period of not less than five (5) years following the provision of
behavioral health services or such greater fangth of time Provider may be required to maintain patient
records under applicable state or federal law.

Onnandteaith Std Accam
Rev. 8/10; 1/14; LAD; 6/12 Page 2 of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 31 of 40

Gocusign Envelope (D: 83064 196-2870-4854-0F 24-.5DFU27639BBA

+ Provider agrees to submit complete clean claims and all supporting information necessary to process such
claims to the address on the back of the Member's pian identification card no Jater than ninety (80) days
from the date of completion of the services or the authorized treatment episode whichever occurs firt.
OptumHealth. or its designee, shall make payments of compangation for services to Provider ai the rates
outlined below as payment in full for all covered behavioral health services provided io member pursuant to
this Agreement. Please note that failure to execute this Agreament may not prevent OptumHealth from
reimbursing Provider at the rate(s) reflected below as paymant in full as OpturaHealth recognizes its
responsibility to reimburse Provider for services appropriately authorized and/ar approved for OptumHealth
Patients.

+ With the exception of applicable copayments, coinsurance, deductibles or non-covered services deliverad
on a fee-for-service basis to Patient, with the Patient's written consent, Provider shail in NO event.
inchuding, but not limited to insolvency of OptumHealth, dill, charge or collect any for ef payrnent fram
Patient for covered behavioral health services provided by Provider pursuant to this Agreamenti.

Either pany may terminate this Agreement without cause at any time by providing thiny (30) days prior written notice
of termination to the other party, Upon termination of Agreement, Provider shall continue to provide covered
behavioral health services until the effective date of transfer of Patient to another Provider.

This Agrooment shall be tterpreted and governed by any and all applicable federal and state laws and regulations.

AUTH: UWXHMM-04 EFFECTIVE DATE: 04/03/2018

[unit [CPT/Revcode|

 

Type of Service Reimbursement

 

WH RESi EATING DISORDER ADOL $1195.00 per diem, |
i | all-inclusive (wio
-. a cee _. __. meds and labs)

 

“The per diem rates far psychiatric, dual diagnosis and substance abuse services include the follawing rreamment components. Provider will aut
receive additional ov separate reimbursement when billing eniitiple leveis of care or included treatment components on the same day ~ afiercare.
anesthesiology. discharge planning, ER. ECT) EEG. EKG. Family Therapy. insividual Therapy, initial Evaluation/Assessmeni.
LahoratoryPathalagy, Medical and Sargical Suppiivs. Medical History & Physical Uneluding professional fees), Medications, Nursing,
Newropsychological Testing, Primary Therapist (nun-MD). Ambulance, Psychosocial Programs:Services, Psychological Testing. Radiology,
Reereational/Occupational Therapy, Room and Board Charges, Team Meetings.

Note: The above-referenced reimbursement rate(s) may reflect verbal agraement{(s) that occurred between Provider
and OptumHealth Accommodations Staff.

Please acknowledge your Agreement with the above rate and terms by signing this document where indicated and
return to my attention within five (8) business days of receipt. if OptumHealth dogs nat receive the signed
Agreement within five (5) business days of verifiable receipt, OptumHealth will assume acceptance of this
Agreement. Additionally, OptumHealth will move forward and reimburse Provider at the rate(s) reflected above as
payment in (al

Should you have any questions ar concerns regarding this Agreement, pigase do not hesilale to contact me al ie
For questions regarding claims or authorizations, please contact the designaled phone number(s} indicated on
the cover sheet as i de not have access to claims or clinicai information,

Sincerely, Apknowledged and Agreed:
Ahawnrdee Guillory . SOLE \ AA Wy Cage

 

Shawndee Guillory = “Representative for
Accommodations Supervisor- Optum Behavioral Healih Date: L} - af fy .
4/10/2018 b-|D-2AS

Please complete and sign the following:

 

 

 

OpranHeaith Std Accom
Rev. 810; Ubi; hid: 6442 Page J aft
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 32 of 40

Exhibit E
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 33 of 40

DocuSign Envelope (0: 308BOACH-OEBS-4E97-89A0-FA 1 285SF FDB9

Le

“a OPTUM

ACCOMMODATION AGREEMENT

FOR OFFICE USE ONLY:

FACETS 000857000
STATE: Utah
February 8, 2018

Facility Name: AVALON CARE C
Tax ID# 1731 = NP

Medicare/Medicaid #

Patient: om
D.0.B, (1975

Subseriber 1D: 2148

Dear Provider,

 
 

4710

Thank you for accepting our request to become a temporary ‘accommodation or single case agreement (SCA)
provider for ine above named Patient (‘Patient’), who is covered by United Behavioral Health/OptumHealth
Behavioral Solutions (OptumHealth), OptumHealth is the behavioral health services contractor managing
behavioral health funding for this Patient.

This leller serves as the formal agreement (‘Agreement’) between OplumHealth and the undersigned healihcare
professional or facility, whose name and identifying information appear above and on the signature portion af this
agreement. The terms of this Agreement are as follows:

Provider will provide medically necessary behavioral health services consisient with community standards as
required by the Patient and as authorized by OptumHealth. Provider shalt be qualified by law and have ihe
capacity to provide such services, OptumHealth will provide compensation for such services as noted below.
Provider shall maintain, and demonstrate upon request by OptumHealth, that the Provider is iicensad to provide
behavioral health services in the state where they practice and thal Provider is in compliance with all other
applicable Federal and State regulations. Provider further warrants that Provider holds and maintains in full force
and effect sufficient malpractice insurance according to stale mandated levels of coverage for applicable services
to be randered by Provider to Patient.

Provider shall abide by all operating policias and procedures of OptumHealth, which include bul are not limited to,
Case Management, Utilization Review and Quality fmonovement Programs of OptumHealth. Provider specifically
acknowledges and agrees to the following:

« Provider shail comply with OptumHealth Utilization Management requirements including contacting a
Utilization Manager for any additional authorizalion(s} or any different type of treatment not otherwise
indicated below (OR ANY SERVICE CODE WHICH 1S NOT LISTED BELOW) as necessary. An
authorization is required for all services rendered and is subject to Patient eligibility al the time of service.
Prior authorizations/authorigations are not a guarantee of payment. Ploase review and validate current
eligibility with Patlent,

» Provider shall ensure that a valid consent for disclosure form is signed by the assigned OptumHealth
Patient recelving behavioral health services from Provider in order to permit OptumHealth, or its designee,
to review claims and treatment records related {to the services provided by Provider under this Agreement.

« Provider shall maintain and provide to OptumHealth or any applicable state or faderal regulatory agencies
all records relating to services provided io each Patient as raquired by state and federal law. Such
records shall be retained by Provider for either a period of not less than five (5) years following the
provision of behavioral health services or such greater length of time Provider may be required to mainiain
patient records under applicable state or federal law.

Rev SAO: fil lof 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 34 of 40

DocuSign Envalnae ID: SO6BDAC6-0EBS-4E8?-89A0-FA 1 2855F FD6S

» Provider agrees to submit complete clean claims and all supporting information necessary to process
such claims to the address on the back of the Member's plan identification card no tater than ninety (90)
days from the date of completion of the services or the authorized treatment episode whichever occurs
first. OptumHealth, or its designee, shall make paymenis o! compensation for services to Provider at the
rates outlined below as payment in full for all covered behavioral health services provided to member
pursuant to this Agreement. Please note that failure to execule this Agreemert may nol prevent
OptumHealth from reimbursing Provider at the rate(s) reflected below as payment in full as OptumHealth
recognizes is responsibility to reimburse Provider for services appropriately authorized and/or approved
for OptumHealth Patients.

+ With the exception of applicable copayments. coinsurance. deductibles or non-covered services delivered
on a fee-for-service basis to Patient, with the Patient's written consent, Pravider shail in NO event.
including, but not limited to insolvency of Optumbealth, bill. charge or collect any form of payment from
Patient for covered behavioral health services provided by Provider pursuant {o this Agreement,

Either party may terminate this Agreement without cause at any lime by providing thirty (0) days prior writen
notice of termination to the other party. Upon termination of Agreement, Provider shall continue to provide covered
behavioral health services until the effective date of trangter of Patient to another Provider.

This Agreement shall be Interpreted and governed by any and all applicable federal and state laws and regulations.

AUTH: ax7kvk-O1 EFFECTIVE DATE: 04/18/2018
rr tr na

Modifier | Unit | “Code | Service Description Amount
Fase spsasl eee 1001 | MH RESIED ADOL _ $1195 per diem

| ee ee OO —allinclusive,
xs ee txce pt 14 [ce

1 ca a rf "aA firs
*The per diem rates for psychiatric. dual diagnosis and stbsiance abuse services include the following weatment components, Provider wil \) Vile ee
not receive culditional ov separate reimbursement when billing multiple levels of care or included treutment components on the same dav - ean
aftercare. anesthesiology. discharge planning, ER. ECT. EEG. EXG. Family Therapy. Individual Therapy, Initial Evaluation/Assessmeent, mel |
LaboratoryPathology. Medical and Surgical Supplies, Medical History & Pieesical finchuding professional fees). Medications, Nursing. 7
Neuropsycholagical Testing, Primary Therapist ioa-MD). Ambulance, Peyshovocial Programs/Services, Psychological Testing, Radiolags.
Recreational/Oecupational Therapy. Roaw and Buard Charges, Team Meetings.

 

 

Note: The above-referenced reimbursement rate(s) may reflect verbal agreement(s) that occurred between
Provider and OptumHealth Accommodations Staff.

Please acknowledge your Agreement with the above rate and terms by signing this document where indicated
and faxing a copy to my attention al (415) 547-6713 within five (5) business days of receipt. if OptumHealth
does not receive the signed Agreement within five (&) business days of verifiable receipt, OpturnHeaith will assume
acceptance of this Agreement. Additionally, OptumHealth will move Jorward and reimburse Provider at the rate(s}
reflected above as payment in full,

Should you have any questions or concerms regarding this Agreement, please do not hesitate to contact me at
(418) $47-5422. | appreciate your time and altentivaness fo this matter.

Sincerely, ( Acknowledged and Agreed:
Leilanw Eis =}. Th er

if
scam vessel ae SY Lh a
Representative for

  
 

 

- atte ice Pintle ¥
pong mbar iy ee Haalth oa a 3 4a é
February 8, 2018
Please complete and sign the following:

‘Glinician License Type:

Glinician License Number:

CExniration Date;

 

 

[DEA Number (MD's/RN’s only):

Expiration Date: |

 

 

Rew 820; 1704 2 of 2
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 35 of 40

Exhibit F
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 36 of 40

DocuSign Envelape ID: 708017 1-DBF7-4178-9643-BD0F62735951

Hi

-_
ie ¥
“y O PT U M Shawndee Guillory

Accommodations Superuisor
Optum Behavioral Health

425 Market St. 14° Floor

San Francisco, CA. 94105-2426

Ph: 41§-547-5016
Shawndee quillory@optum.com

NOTE: Please sign and return all pages within three days of
receipt to avoid claims issues.

 

 

 

 

 

 

 

 

To Fax/Email loreeni@avaionhills.org

From | Shawndee Gui oa | Dates | 4/10/ 2018 _
rising case agreement | [a

(For (Coreen.

 

itis the participant's responsibility to familiarize oneself with regards to the Plan’s
provisions. Participant is responsible for copayments and out-of-pocket co-insurance If
applicable. Thank you.

Please provide/confirm information Uf applicable:
Physical Address
Mailing Address
State License

Maipractice Insurance
Wo form to verify TIN
NPI

 

* DPA Livense

PLEASE RETURN AGREEMENT WITHIN 3 DAYS
Claims Address:

PO BOX 30754
SALT LAKE CITY UT 84130-07558

Eleetronic Payer [D: Optum-S87726

Claim forms submitted without NPI will be rejected.
For all claims questions please call 1-800-333-8724
For all authorization questions please call 1-800-548-6549 ext. 37983

IMPORTANT: This transmission contains confidential information intended only for the parties specifically
identified on the cover page. Disclosure, distribution or reproduction af sensitive information to third parties is
prohibited. if this fax is received in error, please natify the sender by telephone and return the original to the
seuder at the address Usted.

Gprunheatth Sud Accam
Rev.8/10; 1/01; 242; 8442 Page i of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 37 of 40

DocuSign Envelone 1D: 7008017 1-DBF7-417B-96A3-BDDFE273505 1

& '
“a. 9 ,
~~ OPTUM
ACCOMMODATION AGREEMENT

FOR OFFICE USE ONLY;

FACETS: FAC003406900
STATE: UT

April 10, 2018

Clinician/Facility Name: Avalon Hills

Tax ID# §O703 NPH#
Medicare/Medicaid #

Patient: Ni Subscriber 1D; 9790
DOB: 2003

Dear Provider,

Thank you for accepting our request fo become a temporary “accommodation or single case agreement (SCA)
provider” for the above named Patient (‘Patient’), who is covered by OpturnHealth Gehavioral Solutions
(OptumHeaith’), OptumHealth is the behavioral health services contractor managing behavioral health funding for
this Patient.

This jetter serves as the formal agreement (‘Agreement’) between OptumHealth and the undersignad healthcare
professional or facility, whase aame and identifying information appear above and on the signature portion af this
agreement. The terms of this Agreement are as follows:

Provider will provide medically necessary behavioral health services consistent with communily standards as required
by the Patient and as authorized by OptumHealth, Provider shail be qualified by law and have the capacity to provide
such services. OptumHealth will provide compensation for such services as noted below and in compliance with
applicable federal or state law(s). Provider shall maintain, and demonstrate upon request by OptumHealth, thal the
Provider is licensed to provide behavioral health services in the state where they practice and that Provider is in
compliance with all other applicable Federal and Slate regulations, Provider further warrants that Provider holds and
maintains in full force and effect sufficient malpractice insurance according to slate mandated levels of coverage for
applicable services to be rendered by Provider to Patient.

Provider shall abide by all operating policies and procedures of OptumHealth, which include but are not limited to,
Case Management, Utilization Review and Quality improvement Programs of OptumHealth. Provider specifically
acknowledges and agrees to the following:

» Provider shall camply with OptumHealth Utilization Management requirements including contacting a
Wization Manager for any additional authorization(s) or any different type of treatrnent not otherwise
indicated below (OR ANY SERVICE CODE WHICH {S NOT LISTED BELOW) as necessary. An
authorization is required for all services rendered and is subject to Patient eligibility at the time of service.
Prior authorizations/authorizations are not a quarantee of paymen. Please review and validate current
eligibility with Patient.

+ Provider shall ensure that a valid consent for disclosure form is signed by the assigned OptumHealth Patient
receiving behaviaral health services from Provider in order lo permit OptumHealth, or its designee, to raview
claims and treatment records related to ihe services provided by Provider under this Agreement.

» Provider shall maintain and provide to OpturnHealth or any applicable stale or federal regulatory agencies all
records relating to services provided to each Patient as required by state and federal law. Such records
shall be retained by Provider for efther a period of not less than five (5) years following the provision of
behavioral health services or such greater langth of time Provider may be required to maintain patient
racords under applicable state or federal law.

Optumblealth Std decom
Rev SAG; 11h: 142s 6742 Puge J of 3
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 38 of 40

DocuSign Envelope 1D: 7003017 1-DBF?-4178-O6A3-BD DFO27 3595 |

» Provider agrees to submit complete clean claims and all supporting information necessary to process such

claims to the address on the back of the Member's plan identification card no later than ninety (80) days
frorn ihe dale ef completion of the services of the authorized trealment episode whichever occurs first.
OptumHealth, or its designee, shall make payments of compensation for services to Provider al the rates
outlined below as payment in full for alf covered behavioral health services provided to member pursuant to

this Agreement. Please note thal failure to execute this Agreement may not prevent OptumHealth from

reimbursing Provider at the rate(s) reflected below as payment in full as OptumHealth recognizes its
responsibility to reimburse Provider for services appropriately authorized and/or approved for OptumHealth

Patients.

» With the exception of applicable copayments, coinsurance, deductibles or non-covered services delivered
on a fee-for-service basis to Patient, with the Patient's written consent, Provider shall in NO event,

including, but not limited to insolvency of OptumHealth, bill, charge or collect any form of payment from

Patient for covered behavioral health services provided by Provider pursuant fo this Agreement.

Either party may terminate this Agreement without cause al any time by providing thirty (30) days prior written notice
of termination to the other party. Upon termination of Agreement, Provider shall continue to provide covered

behavioral health services until the effective date of transfer of Patient lo another Provider.

This Agreement shall be interpreted and governed by any and all applicable federal and state laws and regulations.

 

 

 

AUTH: QBVY1G-01 EFFECTIVE DATE! 03/27/2018
Unit GPT / Rev Code Type of Service | Reimbursement
ee 06T MH RES] EATING DISORDER ADOL "| $1,195.00 per diem, |

| all-inclusive

; meds and labs)

Laseeteatmdamtn| nmin eaansesnsie ot ats. ashe evrcnntentgvccicnenessceaiate er ae

“The per diem rates far psychiatric, dual diagnosis and substance abuse services ivlude the following reatnens components. Provider will nat
receive additional or separate reimbursement when billing oudtipie fevels of care or lnciuded treatment components au the same day « aftercare,
anesthesiology. discharge planning, ER, ECT. EEG. EKG. Family Therapy. Individual Therapy. Initial Evaiuation/Assessment,

(wie |

Laberatory Pathology. Medical and Surgical Supplies, Medical History & Physical (inciuding professional fees), Medications, Nursing,

Neuropsychological Testing, Primary Therapist (nan-MD), Ambulance, Psychosocial Programs Services, Psychalagical Testing, Radialogy.

Recreational Ocaguational Therapy, Roont and Board Charges. Team Meetings.

Note: The above-referenced reimbursement rate(s} may reflect verbal agreement(s) that occurred between Provider

and OptumHealth Accommodations Staff,

Please acknowledge your Agreement with the above rate and terms by signing this document where indicated and
return fo my altention within five (5) business days of receipt. {f OptumHealth does not receive the signed
Agreement within five (5) business days of verifiable receipt. OptumHealth will assume acceptance of this
Agreement, Additionally, OptumbMealth will move forward and reimburse Provider ai the rate(s) reflected above as

payment in full

Should you have any questons or concerns regarding this Agreement, please do not hesitate to contact me at ().
For questions regarding claims or authorizations, please contact the designated phone number(s) indicated on

the cover sheet as | do not have access to claims or clinical information.

Sincerely, Acknowledged and Agreed:

hawndee Guriller oY hPa oy
Bibasandee Ghbneny ltt WON IL
Shawndee Guillory epraseniative for
Accommodations Supervisor Opluim Benavioral Health Date: Ut * | ry QD (“¥
4/10/2018 °

Please complete and sign the following:

 

 

' Clinician License Type: | DEA Number (MD's/RN's only):

‘Clinician License Number: | | Expiration Date:

 

 

 

Expiration Date:

 

OptumHealth Sal Accom
Rey 8210; 14] if Vit: #2 Page tara
Case 1:19-cv-00009-CW Document 2-1 Filed 02/06/19 Page 39 of 40

Exhibit G
Case 1:19-cv-00009-CW Document 2-1 Fil
FSP8857 4/30/2018 9:42:39 AM gale %¢ Og! pei 9 Page. 40,0140

 

April 30, 2018

Avalon Hills Adalescent Treatment Facility
Attention: Executive Leadership

7852 W 600 N

Mendon, UT 84325-9706

Phone: (435) 753-3686

Fax: 435-753-3760

TIN: 352180703

Sent by Fax

Re: Temporary Suspension of Authorization

Optum has obtained information that your facility does not appear to be providing medical oversight in
accordance with Optum’s Level of Care Guidelines. Optum’s Level of Care Guidelines far the mental
health residential rehabilitation and partial hospitalization levels of care require our members to be
evaluated by a psychiatrist within twenty-four hours of admission and at minimum once a week by a
psychiatrist throughout the course of treatment.

Due to lack of appropriate medical oversight for the residential rehabilitation and partial hospitalization
levels of care, Optum is temporarily suspending approval of authorization and claims may be subject to
non-payment for these levels of care at Avalon Hills Adolescent Treatment Facility. For more
information about Optum’s Level of Care guidelines please visit the following link:

http://www .praviderexzpress.com/cantent/ope-proyexpr/ fusferyclintcal-resources/guidelines-

policies.ptml

This notice is applicable to all behavioral health benefit plans administered by Optum and its affiliates
including United Behavioral Health, U.S. Behavioral Health Plan, California, and its health plan affiliates
and customers, including but nat limited to, United Heathcare, Harvard Pilgrim Health Care and
Providence Health Plan.

Should you have questions regarding this notice, please address such contact to:

OHBS Practice Management
practice.management@optum.com
